Order entered on November 28, 1960, denying plaintiffs’ motion for reconsideration of the denial of the application for a preference under subdivision 5 of rule IV of the Bronx County Supreme Court Rules, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to plaintiffs-appellants, and the motion for a preference granted, with $10 costs. On this record plaintiffs have made a sufficient showing to warrant the granting of the preference. Concur — McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.